COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00845-CR
Style:                              Dean Jerome Wood
                                    v. The State of Texas
Date motion filed*:                 March 24, 2014
Type of motion:                     Extension of time to file appellant’s brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 December 23, 2014
         Number of previous extensions granted:             3                Current Due date: March 24, 2014
         Date Requested:                                    March 31, 2014

Ordered that motion is:

          Granted
                     If document is to be filed, document due: March 31, 2014
                              The Court will not grant additional motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          No further extensions will be granted. If the brief is not filed by March 31, 2014, the Court will abate the
          case and remand to the trial court for a hearing pursuant to Texas Rule of Appellate Procedure 38.8(b).




Judge's signature:       /s/ Evelyn V. Keyes
                         

Panel consists of        ____________________________________________

Date: April 3, 2014




November 7, 2008 Revision